Citation Nr: 0511035	
Decision Date: 04/18/05    Archive Date: 04/27/05

DOCKET NO.  00-21 601 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
right ankle disability claimed as a result of Department of 
Veterans Affairs (VA) surgical treatment in June 1999.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1963 to November 1965.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a July 2000 
decision of the Fort Harrison VA Regional Office (RO), which 
denied the veteran's claim under 38 U.S.C.A. § 1151 for right 
ankle disability on the basis that it was not well grounded.  
The veteran disagreed with the decision, and in his October 
2000 substantive appeal he requested a personal hearing 
before a hearing review officer at the RO.  In May 2001, the 
RO conducted a de novo review and denied the claim on the 
merits.  In correspondence received by the RO July 2001, the 
veteran accepted the option to have his claim reviewed by a 
Decision Review Officer (DRO) under the post-decision review 
process (apparently in lieu of a hearing before a hearing 
officer at the RO).  The case was previously before the Board 
in April 2003, when the Board arranged for additional 
development.  The development was completed, and the case 
came before the Board again in August 2003, when it was 
remanded for due process considerations.  It is now back 
before the Board for appellate review.  


FINDING OF FACT

It is not shown that any additional right ankle disability 
following surgery at a VA medical facility in June 1999 
resulted from carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part 
in furnishing medical or surgical treatment, or was an event 
not reasonably foreseeable.  


CONCLUSION OF LAW

The criteria for establishing entitlement to benefits under 
38 U.S.C.A. § 1151 are not met for right ankle disability 
claimed as a result of VA surgical treatment in June 1999.  
38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 3.102 
(2004), 3.361 (effective September 2, 2004).  

REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
are at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The 
VCAA and implementing regulations apply in the instant case, 
and the requirements therein appear met.  

Well-groundedness is not an issue; as was noted, the claim 
has been readjudicated on the merits.  The veteran was 
provided VCAA notice in supplemental statements of the case 
(SSOC) issued in January and November 2003, and in June 2004 
correspondence from the RO.  Each of those documents 
specifically informed him of the provisions of 38 U.S.C.A. 
§ 1151.  Although he was provided VCAA notice subsequent to 
the RO determination appealed, he is not prejudiced by any 
notice timing defect.  He was notified (in the May 2001 
decision, in the January and November 2003 SSOCs, and in the 
June 2004 correspondence) of everything required, and has had 
ample opportunity to respond and supplement the record.  
Specifically, the January and November 2003 SSOCs, and the 
correspondence, informed him of the allocation of 
responsibility of the parties in evidentiary development.  

Regarding content of notice, the January and November 2003 
SSOCs, along with an SSOC issued in February 2005, informed 
the veteran of what the evidence showed.  He was advised that 
VA would make reasonable efforts to help him get pertinent 
evidence, but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  The January and November 2003 SSOCs, and the June 
2004 correspondence, advised him of what the evidence must 
show to establish entitlement to the benefit sought, and what 
information or evidence VA needed from him.  While he was not 
advised verbatim to submit everything he had pertaining to 
his claim, the RO advised him to submit, or provide releases 
for VA to obtain, any pertinent records.  The June 2004 
correspondence specifically advised the veteran to "[p]lease 
provide [VA] with any evidence or information you may have 
pertaining to your appeal."  Essentially, this was 
equivalent to advising him to submit everything pertinent, 
and everything submitted to date has been accepted for the 
record and considered.  

A Decision Review Officer reviewed the claim de novo (see 
January 2003 SSOC).  Regarding the duty to assist, the Board 
directed additional development in April 2003.  The 
development, to include VA examination with a medical opinion 
pertinent to the issue of entitlement to compensation under 
38 U.S.C.A. § 1151, has been completed and the additional 
evidence has been considered by the RO.  VA has obtained all 
identified records it could obtain.  Evidentiary development 
is complete to the extent possible; VA's duties to notify and 
assist are met.  The Board finds it proper to proceed with 
appellate review.  It is not prejudicial to the appellant for 
the Board to do so.  Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004).  

Background

Essentially, the veteran contends that he has additional 
right ankle disability as a result of VA surgery in June 
1999.  The record indicates that at a VA medical facility in 
that month, the veteran underwent arthrodesis of the right 
ankle, and removal of a cancellous bone screw at the medial 
malleolus.  His claim for compensation for right ankle 
disability under 38 U.S.C.A. § 1151 was received by the RO in 
April 2000.  

Historically, the earliest evidence of record indicating that 
the veteran had any type of right ankle disorder is a January 
1999 VA outpatient record showing a diagnosis of traumatic 
arthritis of the right ankle.  At that time, the veteran 
complained of pain and stiffness following a right ankle 
fracture, with open reduction internal fixation (ORIF) 
approximately 20 years earlier.  The right ankle pain 
inhibited the veteran's activities, especially golf and 
hunting.  X-rays showed severe degenerative changes.  There 
was a marked loss of right ankle motion, with 10 to 15 
degrees of loss of dorsiflexion, and decreased inversion and 
eversion.  The veteran sought fusion.  The examiner expressly 
reported that the veteran "wants fusion which is reasonable 
- warned the fusion rate is compromised by his smoking!"  

The June 14, 1999, VA report of surgery indicates that the 
veteran complained of severe traumatic arthritis of the right 
ankle which had increased to such severity that it was 
interfering with his activities.  He was admitted to a VA 
medical facility with diagnosis of traumatic arthritis of the 
right ankle secondary to fracture (dislocation 20 years ago), 
treated with ORIF with the screw still in place on the medial 
malleolus.  It was noted that the veteran "had nearly a 
fused [right] ankle at this point but because of pain, he is 
admitted for arthrodesis.  There was no indication of 
systemic arthritis.  Clinical evaluation of the right ankle 
prior to surgery revealed a markedly decreased range of 
motion with -10-15 degrees of dorsiflexion with nearly full 
plantar flexion from there.  There was decreased subtalar 
joint motion as well, with slight discomfort.  Palpable spurs 
were noted, and the head of the screw could be palpated in 
the medial malleolar area.  Preoperative X-rays revealed 
marked traumatic arthritis, with large arthrophlytic spurring 
posteriorly and anteriorly, and loss of joint space.  A large 
4.0 cancellous bone screw at the medial malleolus was also 
identified.  The diagnoses were severe, symptomatic traumatic 
arthritis of the right ankle; and hepatitis B by history.  

A preoperative evaluation indicates that the veteran was to 
undergo arthrodesis with installation of two cancellous bone 
screws.  He was "warned again that he will have a high 
incidence of failure because of his smoking," and it was 
noted that he would try to cease smoking during the healing 
period.  In a Standard Form 522 (Request for Administration 
of Anesthesia and for Performance of Operations and Other 
Procedures) dated in June 1999, the VA physician who 
performed the right ankle arthrodesis indicated that he had 
counseled the veteran as to the nature and purpose of the 
procedure, possible alternative methods of treatment, the 
risks involved, the possibility of complications, and the 
expected results.  In the same form the veteran acknowledged 
that he had received said counseling from the VA physician.  
A clinic report also shows that the veteran "understands the 
procedure, the risks and benefits and agrees to go ahead and 
proceed."  The June 14, 1999, report of surgery indicates 
that right ankle arthrodesis was performed, to include 
removal of a 4.5 cancellous bone screw.  The surgical report 
shows that the veteran tolerated the procedure well and left 
the operating room in good condition.  

Additional VA medical records show that during the first 
postoperative day, a VA physical therapist instructed the 
veteran on crutch ambulation.  A VA clinical record dated 10 
days postsurgery indicates that the surgical incision was 
clean and healed, and the healed staples were removed.  A 
small necrotic area was noted at the lateral screw area.  
Treatment included placing a short-leg, nonweight bearing 
cast on the veteran's right leg.  

Follow-up clinical evaluation by a VA registered nurse on 
July 18, 1999, revealed that there was a "foul smell" 
coming from the surgical site, and the smell had apparently 
increased over the last three days.  On the same day, the 
veteran was seen by a VA physician who noted that a small 
necrotic area on the malleolus was noted 10 days after the 
surgical treatment.  The veteran denied getting the cast wet.  
He complained that the smell had increased over the last few 
days.  He denied any pain, fever, and chills.  Examination 
revealed that the right ankle ("short leg") cast was 
macerated on the bottom and slightly moist.  There did not 
appear to be a purulent discharge.  The sensory modalities 
(vibratory, light, and touch) were full, and the veteran 
exhibited full muscular control in the right extremity.  A 
cast change was recommended, and the veteran was advised that 
he should return to the clinic immediately if he began to 
feel malaise, fatigue, and fever or chills, as there could be 
an infection in the tissues.  

The veteran returned to the VA clinic the following day, July 
19, 1999, for recasting.  A VA physician  noted that the 
original cast was in fairly good condition and was not loose.  
An odor from the angle area was again noted.  There was no 
gross drainage on the cast.  Removal of the original cast 
resulted in findings that the surgical wound was healed 
except a lateral ankle wound slough measuring 1 x 2.2 
centimeters.  There was no gross purulence, and there was 
minimal necrotic tissue.  The surgical wound was cleaned with 
alcohol and "looked good" afterward, there was minimal skin 
redness marginally, and the VA physician reported that the 
right ankle fusion was stable.  The surgical wound was 
redressed and a new, well-padded short leg cast was applied.  
X-rays after the casting showed a stable fusion with no gross 
abnormalities.  The diagnosis was "superficial wound slough, 
doubt deep infection."

The veteran was six weeks post right ankle fusion when, in a 
VA clinical report dated July 29, 1999, the examiner (the VA 
physician who performed the June 1999 right ankle surgery) 
opined that there was "good early healing."  The cast was 
removed and a small necrotic skin area was cleaned.  The 
veteran was instructed to progress from partial weight 
bearing to full weight bearing as tolerated.  X-rays revealed 
that the right ankle fusion remained secured by two large 
surgical screws.  The lower right extremity remained immobile 
in a cast.  Extensive degenerative changes were present in 
the right ankle joint.  The X-rays findings were compared to 
X-rays taken in July 19, 1999, and there was no significant 
interval change.  The impression was stable appearance of 
operatively fused right ankle.  

In August 2 and October 6, 1999, the veteran presented to the 
VA medical facility to undergo procedures during which the 
two screws inserted during the right ankle arthrodesis in 
June 1999 were removed.  In two Standard Forms 522 dated in 
August and October 1999, the VA physician who performed the 
removal procedures (the same physician who performed the June 
1999 arthrodesis) indicated that he again counseled the 
veteran as to the nature and purpose of the procedures, 
possible alternative methods of treatment, the risks 
involved, the possibility of complications, and the expected 
results.  In the same forms the veteran again acknowledged 
that he had received said counseling.  

VA outpatient records dated from February to June 2000 reveal 
treatment the veteran received for various health problems; 
primarily for recently diagnosed diabetes mellitus and 
hypogonadism.  A February 2000 VA psychiatric group record 
indicates that he was upset that his surgical wound was not 
healing and remained a constant irritant.  Notations in the 
record suggest that with the diagnosis of diabetes, the 
veteran understood why his surgical wound was not healing.  A 
March 2000 orthopedic outpatient record indicates that the 
veteran was 10 months post-fusion of the right ankle, and the 
ankle was still sore.  X-rays showed good bony bridging, with 
sclerosis.  Examination reveal no redness or heat.  There was 
no clinical motion, but the right ankle was sore to move.  An 
April 2000 orthopedic outpatient record notes that a CT scan 
of the right ankle revealed partial fusion only.  The veteran 
agreed to try an ankle fixation orthotic (AFO) brace with a 
bone stimulator.  A June 2000 VA outpatient record shows 
orthopedic follow-up on the right ankle at two months with 
bone stimulation.  X-rays showed slow healing, and the 
veteran reported much less pain.  A report of VA clinical 
follow-up in September 2000 indicates "right ankle fusion 
with slow union in . . . smoker that just stopped."  X-rays 
revealed near-complete fusion.  

March and May 2001 VA orthopedic outpatient reports are 
essentially the first medical reports of record indicating 
that the June 1999 right ankle fusion failed.  
X-rays in May 2001 revealed "nonunion fusion."  The veteran 
only had a "wiggle" of motion in the right ankle, and pain 
was demonstrated on dorsiflexion and plantar flexion.  The 
veteran was fitted with an AFO brace.  Remaining outpatient 
records indicate that the brace was helpful in level of 
activity and reduced the pain to some degree.  

An August 2001 VA outpatient record shows that the veteran 
was concerned about his footwear, as his right shoe was 
braced and the left was not.  The result was that the veteran 
favored his right foot and wore down the sole of his left 
shoe more quickly.  It was noted that the veteran had non-
insulin dependent diabetes mellitus, the symptoms of which 
included a burning sensation at the bottom of his feet.  

On VA examination in August 2001it was noted that the onset 
of the veteran's diabetes was in February 2000, and that it 
was controlled with medication.  The veteran reported that he 
initially injured his right ankle in 1975 or 1980 when he 
fell on ice.  He complained of poor healing of the right 
ankle following the June 1999 VA arthrodesis; he felt it was 
healing poorly due to Agent Orange exposure in service.  He 
described the right ankle as painful, red, hot, and swollen.  
Examination revealed right ankle deformity and swelling.  The 
diagnoses included degenerative joint disease of the right 
ankle, and diabetes mellitus type II (on oral medication).  

The veteran was examined by a private physician in January 
2002, who noted his history (prior to VA surgery in June 
1999) of a right ankle fracture "some time ago" that was 
treated surgically, with subsequent removal of hardware.  The 
veteran went on to develop advanced post-traumatic 
degenerative joint disease of the right ankle.  The physician 
then noted the attempted fusion at a VA facility in June 
1999.  The veteran recounted a period of infection following 
the VA surgery "that eventually cleared up."  He complained 
of persistent right ankle pain and difficulties.  The 
physician noted that current X-rays demonstrated a nonunion 
following the 1999 VA surgery.  It was noted that additional 
hardware was removed from the right ankle area approximately 
6 months after the 1999 VA arthrodesis, and although diffuse 
right ankle pain persisted, the veteran reported no further 
trouble with wound drainage or symptoms of infection.  The 
veteran was using a double upright AFO brace that "helped 
some."  He expressed no interest in further surgical 
intervention, but he complained that his symptoms were 
increasing, and interfering with daily and recreational 
activities.  The private physician noted the veteran's 
medical history of diabetes, which "[a]pparently . . . was 
diagnosed several months after the 1999 VA arthrodesis."  
The veteran stated that his blood sugar was well controlled 
via medications, and he reported that the stopped smoking 
three years earlier.  The private physician reported:

For further nonsurgical treatment I am in 
agreement with what [the veteran] is 
currently doing.  Should he decide that 
this is not adequate it would be 
reasonable to attempt a revision fusion.  
At that time it would be necessary to 
obtain labs as well as intraoperative 
microscopic material to be sure that 
there wasn't indolent infection involved 
with the nonunion, in which case that 
would need to be considered in the 
treatment.  I did emphasize to [the 
veteran] that there would be considerable 
risk with a revision surgery, worst 
potential outcome being below-the-knee 
amputation, thus his symptoms would need 
to be to that degree prior to attempting 
any further surgery.  With regard to an 
attempted fusion for the post-traumatic 
arthrosis back in 1999, I would agree 
that at that time the fusion was the best 
surgical alternative.  

On VA fee-based examination in July 2003, the veteran 
complained generally that he had increased pain and decreased 
activity tolerance.  He was unable to hunt due to right ankle 
discomfort.  Specifically, there was lateral pain located 
over the area where a lateral screw was inserted, and also 
where the skin slough occurred.  He stated that the area was 
very sensitive to touch and always uncomfortable.  He also 
had an ongoing burning or pulling sensation anteriorly and 
medially, and the discomfort was chronic and increased on 
use.  As an example, the veteran noted that it used to take 
him approximately one hour to mow his lawn, and it now takes 
him approximately 11/2 hours, and afterwards he has right ankle 
pain for several hours.  He reported that he takes five 
aspirin daily, he takes sleep medication for a "restless 
leg," and he took no other medications.  The examiner 
reviewed the claims folder and specifically noted the 
following:

?	The veteran underwent right ankle arthrodesis at a VA 
medical facility in July 1999, and postoperatively he 
developed an area of skin slough over the lateral aspect 
of the right ankle at the entrance point of the lateral 
screw.  The area of skin slough was treated with oral 
antibiotics and local wound care, and healed completely.  

?	Over the period of the postoperative course, it was 
noted that the fusion did not heal, and in spite of 
treatment with a bone stimulator, the veteran developed 
a nonunion of the fusion site.  The fixation screws were 
removed from the right ankle during the postoperative 
course.  

?	After the nonunion became established, the veteran was 
treated with a double upright brace which gave him some 
stability and pain relief, but he continued to be 
symptomatic.  

Examination revealed healed surgical incisions over the 
anterior, medial, and lateral aspects of the right ankle.  
Palpation of the lateral aspect of the right ankle revealed 
sensitivity over the lateral incision; the lateral malleolus 
distal to it was also tender.  There was tenderness over the 
anterior and medial aspects of the right ankle joint as well.  
The right ankle joint was generally in a neutral position.  
There was approximately 5 degrees of plantar flexion from the 
neutral position.  There was approximately 10-15 degrees of 
inversion and eversion through the subtalar joint.  There was 
increased pain on dorsiflexion, plantar flexion, and 
inversion and eversion stresses on the right ankle.  The 
dorsalis pedis pulse was 1+.  Capillary filling on the nail 
beds was normal.  X-rays of the right ankle showed severe 
degenerative arthritis.  There was complete obliteration of 
the joint space, but no evidence of fusion of the ankle.  
There were cystic changes in both the talus and the distal 
tibia.  A screw track was noted in the fibula and there was a 
small metallic fragment in the distal fibula.  The diagnosis 
was right ankle post-traumatic arthritis, with nonunion of 
ankle fusion.  

In response to specific questions posed by the Board in an 
April 2003 request, the VA examiner reported that the veteran 
continues to have right ankle pain associated with the post-
traumatic arthritis of the right ankle joint.  The examiner 
recounted that the veteran underwent a VA fusion procedure in 
June 1999, followed by a nonunion of the fusion, and thus the 
veteran's right ankle pain continues.  It was specifically 
noted that the right ankle disorder followed an expected 
course of some increase over the last several years, and the 
examiner expressly opined that the "increase in specific 
[right] ankle pain likely would have occurred with 
progression of the arthritic degeneration and is likely no 
more than it would have been had the [June 1999] surgery not 
occurred."  The examiner further noted that the veteran has 
right ankle pain in several areas (on the lateral aspect of 
the ankle over the area where the skin slough occurred, and 
on the medial side of the ankle overlying the screw 
insertion) "that would not be present had he not had the 
[June 1999] surgery."  

The examiner expressly stated, "[i]n evaluating the medical 
records, I do not feel that there is any indication that the 
care provided to [the veteran] was careless or negligent."  
The examiner pointed out that smoking is a "well-known" 
factor for increased risk of nonunion, and the veteran had 
been made aware of his increased risk of nonunion due to his 
smoking history.  The examiner went on to note that although 
the initial diagnosis of diabetes mellitus was given 
subsequent to the June 1999 right ankle surgery, "this also 
likely had an effect on increasing the risk of a nonunion of 
the fusion."  

The examiner reported that he spent a moderate period of time 
discussing questions the veteran had regarding his claim, 
such as the possibility of infection in the right ankle 
joint, and whether what the veteran considered a "delay" in 
treating the skin slough had anything to do with this 
nonunion.  The veteran also questioned whether what he 
described as a current and chronic fungal infection in his 
toes was related in any way to the June 1999 surgery.  The 
examiner explained to the veteran that there was no 
indication that nay fungal infection in his toes had anything 
to do with fact that he had right ankle nonunion.  It was 
also explained that although the veteran had a superficial 
infection in the area of the skin slough, said disorder "was 
treated successfully with antibiotics and local wound care 
and I do not feel that that had an effect in the nonunion."  
Finally, the examiner informed the veteran that, "in my 
opinion the risk of a nonunion without additional risk 
factors prior to the surgery was approximately 10% and that 
his smoking history and diabetes played a significant role."  

Legal Criteria and Analysis

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination by VA, disability compensation 
shall be awarded in the same manner as if such additional 
disability or death were service-connected.  See 38 U.S.C.A. 
§ 1151; 38 C.F.R. § 3.361.  

For claims filed on or after October 1, 1997, as in this 
case, the veteran must show that the VA treatment in question 
resulted in additional disability and that the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment, 
or that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  See VAOPGCPREC 
40-97; 38 U.S.C.A. § 1151.

In determining whether additional disability exists, VA 
compares the veteran's physical condition immediately prior 
to the surgery upon which the claim for benefits is based 
with the physical condition after the surgery.  38 C.F.R. 
§ 3.361(b).  

The veteran essentially alleges that he is entitled to 
benefits under 38 U.S.C.A. § 1151 because he has additional 
right ankle disability following a right ankle arthrodesis at 
a VA facility in June 1999.  To establish entitlement to 
benefits under 38 U.S.C.A. § 1151, he must show each of the 
following:  The disability or additional disability claimed; 
VA treatment; a nexus between the additional disability and 
the VA treatment; and that the proximate cause of the 
additional disability was some element of fault on the part 
of VA.  

The record does reflect that the veteran has additional right 
ankle disability following the June 1999 surgical procedure 
at a VA facility.  It is clearly shown that he has nonunion 
following the arthrodesis performed.  And while there is 
competent (medical) evidence (the opinion of the June 2003 
fee basis examiner) that some of the additional disability 
was consistent with the natural progression of the traumatic 
arthritis for which the surgery in question was required, the 
examiner also specifically stated that the veteran has right 
ankle pain in several areas "that would not be present had 
he not had the [June 1999] surgery".  Consequently, the 
first three requirements outlined above, VA treatment, 
additional disability, and nexus between the additional 
disability and the VA treatment are satisfied.  

What remains to be shown for the veteran to establish 
entitlement to the benefit he seeks is that some element of 
fault on the part of VA was the proximate cause of the 
additional disability, or that the additional disability was 
due to an event not reasonably foreseeable.  There is no 
indication in the competent (medical) evidence of record that 
VA fault (carelessness, negligence, lack of proper skill, 
error in judgment, et. al.) was in any way a factor in 
causing the veteran's additional right ankle disability.  On 
VA fee basis examination in June 2003 (the only competent 
evidence addressing the matter) the examiner specifically 
opined that the additional right ankle disability shown was 
not due to any delay in treating a skin slough (as the 
veteran apparently alleges).  That examiner reviewed the 
reports of the treatment and noted there was nothing improper 
in the treatment provided.  The veteran has presented no 
evidence to the contrary.  The standard of medical care 
provided is essentially a medical question, and, because he 
is a layperson, the veteran's own opinion that there may have 
been some fault on the part of VA is not competent evidence 
in the matter.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

As to whether the additional right ankle disability resulted 
from an event not reasonably foreseeable, it is noteworthy 
that the veteran was specifically advised on more than one 
occasion prior to the surgery that his smoking was a "well-
known" factor in increased risk of nonunion.  The VA 
examiner in June 2003 also opined that there was an 
approximately a 10 percent risk that nonunion would occur 
without additional risks factors prior to the surgery, and 
that the veteran's smoking history and diabetes also played a 
"significant role" (and consequently were additional risk 
factors).  Consequently, nonunion of the arthrodesis was a 
reasonably foreseeable event.  

In summary, the preponderance of the evidence is against a 
finding that the veteran's additional right ankle disability 
following VA surgery in June 1999 was the result of either 
some fault on the part of VA or the result of an unforeseen 
event.  The criteria for establishing entitlement to the 
benefit sought are not met, and the claim must be denied.  


ORDER

Entitlement to benefits under 38 U.S.C.A. § 1151 for right 
ankle disability claimed as due to VA surgical treatment in 
June 1999 is denied.



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


